73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Steven M. JOHNSON, Plaintiff-Appellant,v.Richard A. LANHAM, Sr., Acting Commissioner;  Warden Taylor,Maryland House of Corrections;  Warden Smith, Acting Warden;Lieutenant Ratcliff;  A.G. Johnson, Lieutenant;  Major Ray;Major Murphy;  Commissioner of Correction;  Bishop L.Robinson, Commissioner;  Assistant Warden Hutchinson;  MajorMitchel;  Major Williams;  Captain Rollins;  LieutenantKoppel;  Major Singletary, Defendants-Appellees.
No. 95-6894.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 4, 1996.

Steven M. Johnson, Appellant Pro Se.  Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Lanham, Nos.  CA-91-731-JFM;  CA-91-2250-JFM (D.Md. May 16, 1995).  We deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED